UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANGELO MCLAURIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:11-cr-00111-RJC-DSC-1)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deangelo McLaurin, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Deangelo   McLaurin    seeks     to    appeal    the    magistrate

judge’s   order   denying   his    motion    to    dismiss    the   indictment.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

order McLaurin seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

grant the Government’s motion to dismiss and dismiss the appeal

for   lack   of   jurisdiction.      We     dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      DISMISSED




                                      2